Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification filed on 5/11/2021, includes some corresponding to replacement figures and embodiment.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18,19, 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, it is unclear how the three separable rack walls allow the relationship, configuration, between the wall in a first configuration and the second configuration. It is unclear how such different configuration are possible while the structure to allow such manipulation of the configuration is not claimed. Thus, each one of the three walls and each distal wall should include the structure to allow manipulation of the pool rack in orientations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 18, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over QU GUODONG CN108421246 (“QU GUODONG”) in view of Henry GB337546 (“Henry”).
	As per claim 1, QU GUODONG discloses a pool rack for grouping pool balls tightly on a pool table (Figs. 2-5; see also machine translation) comprising: (a) three separable rack walls, each rack wall a including a body portion extending between a first end and a second end wherein; each of the first and second ends includes an a distal wall and an upper edge extending from the distal wall to the body portion (the rack includes upstanding walls 21-21-23 with upper edge)(Figs. 2, 4 and 5; note also machine translation, page 3, 4th pars.- page 4 -9th par.; page 5 (under “made of execution” heading to page 6, 1st par.);  the distal wall of the first end of a first rack wall of the separable rack walls is configured to a engage against the distal wall of the second end of a second rack wall of the separable rack walls when the first and second rack walls are configured in a first orientation (as best seen in Figs. 4 and 5, the rack walls 21-23 are connected to each other (via locking structure, including connecting bracket 22 and magnetic body 6)(note also page 5 (under list of elements) and page 6, 8th par.), the upstanding extended position comprising the at least two rack walls (Figs. 4 and 5; Figs. 2 and 3 as the balls are in loosely position as the walls are in “outward” position; see also page 3, 5th par.-page 4 as well as page 5-page 6, 1st par. and 8th par. regarding the operation of the placement of the rack as been placed upon the balls, in the “outward” loose position); the upper edge of the first end of the first rack wall is configured to engage against the upper edge of the second end of the second rack when the first and second rack walls are configured in a second orientation (Figs. 4 and 5 as the balls are in tight position as the walls are in “inward” position; see also page 3, 5th par.-page 4 as well as page 5-page 6, 1st par. and 8th par. regarding the operation of the placement of the rack as been placed upon the balls, in the “inward” tight position);  bottom edges of the body portions of the rack walls are configured to rest on a pool table surface in conjunction with placement of the rack walls around a loosely grouped set of billiard balls in the first orientation: and the bottom edges of the rack walls are configured to be spaced apart from the pool table surface  in conjunction with placement of the rack walls around the set of billiard balls in a tight positioning in the second orientation (again note Figs. 2 and 3 as the balls are in lose, first orientation; and Figs. 4 and 5 as the second, tight position, orientation); and (b) a connecting means located at each of the first and second ends of the rack walls, the connecting means being configured to: couple the distal wall of the first end of the first rack wall and the distal wall of the second end of the second rack wall together when the first and second rack walls are configured in the first orientation; and couple the upper tapered edge of the first end of the first rack wall and the upper tapered edge of the second end of the second rack wall together when the first and second rack walls are configured in the second orientation (locking structure, including connecting bracket 22 and magnetic body 6)(page 5 (under list of elements) and page 6, 8th par; see also Figs. 2-5).
	QU GUODONG is not specific regarding the upstanding wall’s upper edge is tapered.
	However, Henry discloses upstanding wall’s upper edge is tapered (beveled upper edge of upstanding wall racks)(Figs. 1 and 2; page 1, line 28-58).		
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form QU GUODONG’s upstanding wall’s upper edge tapered as taught by Henry for the reason that a skilled artisan would have been motivated in use of a known technique to improve a similar device in the same way of forming a billiard rack formed by a plurality of upstanding walls connected to each other via any known mechanical fastening while the rack is configure to group a plurality of billiard balls and alike into a desire configuration-arrangement. 
	As per claim 18, with respect to where the connecting means allows the first and second rack walls to be disconnected from each other, note QU GUODONG’s Figs. 2-5 are configure to be disconnected from each other via connectors means thereof.  Also, note Henry’s Fig. 1, wherein the at least two upstanding walls are “separated” by X1 and Fig. 2 by X2. 
	As per claim 19, with respect to where the connecting means is selected from the group consisting of magnets and magnetic material, note QU GUODONG’s page 4, 5th par., page 5 (under list of elements), and page 6, 8th par. regarding element 6 of the connecting means (locking mechanism) is a magnetic body.     
	As per claim 24, with respect to wherein the distal wall of the first end of the first rack wall and the distal wall of the second end of the second rack wall are spaced apart when the first and second rack walls are configured in the second orientation, within the modified QU GUODONG by the teachings of Henry, the tapered upper edge, as taught by Henry, would have position is such spaced manner.	
	As per claim 25, with respect to wherein the upper tapered edge of the first end of the first rack wall and the upper tapered edge of the second end of the second rack wall are spaced apart when the first and second rack walls are configured in the first orientation, within the modified QU GUODONG by the teachings of Henry, the tapered upper edge, as taught by Henry, would have position is such spaced manner.	
	Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
	Applicant argued that within QU GUODONG the walls are not touching each other and thus QU GUODONG is not teachings that the walls engages in the first and second configurations.
	The examiner respectfully disagrees and asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In that regard attention to at least Henry as reproduce hereinafter, 
	
    PNG
    media_image1.png
    492
    694
    media_image1.png
    Greyscale

	Thus, the combination QU GUODONG and Henry, as a unitary, whole, pool rack discloses wherein the walls are engages with each other.
	Also. within QU GUODONG the walls are configure to engages each other, via elements 22, as shown in at least the figures reproduce by applicant.
	Thus, QU GUODONG  discloses the limitations as the walls are configure to engages each other via elements 22.
	Lastly, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have concluded that such modification would have been nothing more than an obvious engineering choice that would have resulted in the same rack that configure to translate between a first and second orientations.   
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      10/3/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711